Citation Nr: 1646634	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-09 957	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher disability rating for the service-connected acquired psychiatric disorder, to include other specified trauma and stressor related disorder, anxiety, and depression, in excess of 30 percent from April 21, 2009 to January 30, 2015, and in excess of 70 percent from January 30, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Carol J. Ponton, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO in Buffalo, New York, which denied a rating in excess of 30 percent for the service-connected acquired psychiatric disorder.  Subsequently, a March 2015 rating decision granted a higher 70 percent rating, for the rating period from January 30, 2015 (date of most recent VA mental health examination), creating "staged" disability ratings.  

This case was previously before the Board in November 2014, where the Board remanded the rating issue on appeal for additional development, to include obtaining a new VA mental health examination.  A January 2015 VA mental health examination report has been associated with the record.  As such, an additional remand to comply with the November 2014 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the rating period on appeal from April 21, 2009 to January 30, 2015, the service-connected acquired psychiatric disorder has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as impaired impulse control with periods of violence, chronic sleep impairment, startled response, irritability, anxiety, depression, hypervigilance, and disturbances of motivation and mood. 

2.  For the entire rating period on appeal from April 21, 2009, the service-connected acquired psychiatric disorder was not characterized by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from April 21, 2009 to January 30, 2015, the criteria for a disability rating of 70 percent, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.157, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

2.  For the entire rating period on appeal from April 21, 2009, the criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.157, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

The duty to notify was satisfied through a February 2014 letter to the Veteran that addressed all notice elements.  The February 2014 notice letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The rating issue was subsequently readjudicated, and a supplemental statement of the case was issued in March 2015. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received VA examinations in April 2009 and January 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment. 

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Rating for Acquired Psychiatric Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
Psychiatric disabilities, such as an anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Pertinent in this case, the General Rating Formula provides that a 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

In this case, the Board is unable to differentiate the symptomatology of the other specified trauma and stressor related disorder, anxiety disorder, and depressive disorder from one another (see Mittleider v. West, 11 Vet. App.181, 182 (1998)). Because all psychiatric disabilities rated together (see 38 C.F.R. § 4.14 (2015)), in this case, the Board finds that the acquired psychiatric disorder is appropriately rated under Diagnostic Code 9413.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Veteran contends generally that the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 30 percent disability rating assigned from April 21, 2009 to January 30, 2015, and in excess of 70 percent from January 30, 2015.  In a July 2016 statement, the Veteran wrote that he had received three aggravated battery charges, preferred to be alone, was homicidal, worried that someone would break into the house, did not leave the house because it was too dangerous, and did not interact with or trust others.  A June 2016 lay statement from a cousin reflects the cousin witnessed the Veteran routinely isolate himself.  A June 2016 lay statement from the aunt reflects she witnessed the Veteran engage in four to five physical altercations.  

The Veteran underwent a VA examination on April 21, 2009.  At the April 2009 VA examination, the Veteran reported living with a girlfriend, being charged with domestic violence, having nine children, spending time with family members, and daily cocaine use until approximately January 2008, and nightmares.  The Veteran denied panic attacks, hallucinations, delusions, and/or suicidal or homicidal ideation.  Upon examination, the April 2009 VA examiner assessed fluent speech, intact language and expression, a normal and coherent thought process, and a dysphoric mood.  A GAF score of 61 was assigned.  

A May 2009 VA treatment record reflects self-reports of nightmares, irritability, insomnia, and assaultiveness.  The May 2009 VA examiner did not discern psychosis or acute emotional distress.  A GAF score of 48 was assigned.   

A June 2009 VA treatment record reflects the Veteran reported nightmares, feeling constantly on guard, watchful, and/or easily startled, and little interesting or pleasure in doing things, and denied feeling depressed or hopeless.  A GAF score of 65 was assigned.  

A January 2010 VA treatment record reflects the Veteran reported nightmares, intrusive thoughts, and denied feeling hopeless or worthless with the VA examiner assigning a GAF score of 65 to 70.  A March 2011 VA treatment record reflects the Veteran reported irritability, nightmares, and an anger problem, which adversely affected relationships, and denied suicidal ideation, hallucinations, and feeling hopeless, helpless, or angry.  The March 2011 VA examiner assigned a GAF score of 46.  

May and April 2014 VA treatment records reflect the Veteran reported flashbacks, nightmares, intrusive thoughts, and little interest in social interaction outside of church, and denied hallucinations or delusions.  The VA examiners assessed a logical and linear thought content and good insight and judgment.  

At the January 2015 VA examination, the Veteran reported that symptoms of an acquired psychiatric disorder, to include depression, had worsened, and denied significant legal problems since the last VA examination.  Upon examination, the VA examiner assessed depression, impairment of memory, avoidance of distressing memories, hypervigilance, disturbances of motivation and mood, exaggerated startle response, and recurrent thoughts and dreams of combat experiences.  The VA examiner did not discern suicidal or homicidal ideations, and opined that the acquired psychiatric disorder manifested as occupational and social impairment with deficiencies in most areas.  No GAF score was assigned.   

Various VA treatment records dated throughout the period on appeal reflect the Veteran denied any suicidal or homicidal ideations.  See October 2012, May 2013, November 2013, April 2014, December 2014, September 2014, and October 2014 VA treatment records.  

A June 2016 letter reflects a private psychologist opined that the acquired psychiatric disorder manifested as severe limitations as to social and occupational functioning.  The private psychologist also wrote that, during a telephone conversation, the Veteran reported recurrent, involuntary, and intrusive memories, and that he did not leave the house. 

A November 2016 VA treatment record reflects the Veteran reported spending time with family members and that he was "very happy" to be finally sober.  The November 2016 VA examiner assessed an anxious mood, congruent affect, clean appearance, alert attention, oriented cognition, motor activity within normal limits, and a logical, goal-directed thought process.  The November 2016 VA examiner did not discern any suicidal or homicidal ideation and/or evidence of psychotic thinking.  No GAF score was assigned.  

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from April 21, 2009 (the date that it is ascertainable the Veteran is entitled to the higher rating) to January 30, 2015, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, as described for a higher 
70 percent rating under Diagnostic Code 9413 as the Board finds that the service-connected acquired psychiatric disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control with periods of violence, chronic sleep impairment, startled response, irritability, anxiety, depression, hypervigilance, and, disturbances of motivation and mood.  See 38 C.F.R. § 4.130.

Favorable evidence includes the April 2009 and January 2015 VA examination reports, various VA treatment records, lay statements from the Veteran and the Veteran's aunt and cousin, as well as the June 2016 letter from the private psychologist, which demonstrate periods of violence, irritability, startled response, anxiety, depression, hypervigilance, and, disturbances of motivation and mood.  The April 2009 VA examination report reflects self-reports of domestic violence, a May 2009 VA treatment record reflects assaultiveness, and a March 2011 VA treatment record reflects an anger problem, which adversely affected relationships.  Additionally, a June 2016 lay statement from the aunt reflects she witnessed the Veteran engage in four to five physical altercations.  The evidence for this period also shows that the acquired psychiatric disorder was assigned a GAF score of 46 in March 2011, which represents serious symptoms or serious difficulty in social and occupational functioning.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that for the rating period from April 21, 2009 to January 30, 2015, the severity of the occupational and social impairment and symptoms due to service-connected acquired psychiatric disorder more nearly approximates the criteria a higher 70 percent disability rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds, based on the above, that the evidence of record does not more nearly approximate the criteria for 100 percent for any portion of the rating period on appeal from April 21, 2009, as the as the evidence of records does not demonstrate total occupational and social impairment for any period.  While the Veteran reported homicidal thoughts in a July 2016 lay statement, the Board finds that the Veteran's symptoms for the entire rating period from April 21, 2009 do not more nearly approximate the criteria for a rating of 100 percent as the evidence of record does not demonstrate total occupational and social impairment.  Additionally, the Veteran has consistently denied homicidal ideations.  See October 2012, May 2013, November 2013, April 2014, December 2014, September 2014, and October 2014 VA treatment records; see also January 2015 VA examination report.  
Further, the evidence does not show that the Veteran experienced symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, a persistent danger of hurting himself or others, or an intermittent inability to perform activities of daily living during that time period.  A veteran does not need to meet all the symptoms listed within a rating to be considered for that rating.  In this case, while the Veteran endorses some symptoms that fall under the criteria for a rating of 100 percent for the time period from April 21, 2009, the weight of the evidence is against a finding of total occupational and social impairment.  The Veteran's symptoms as demonstrated by his lay statements, VA treatment records, VA examinations, private examinations and opinions, and associated GAF scores do not more nearly approximate the criteria for total occupational and social impairment for the rating period.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for an acquired psychiatric disorder under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology and social and occupational impairment caused by the acquired psychiatric disorder with schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and its social and occupational impairment.  The schedular rating criteria convey that compensable ratings will be assigned for an acquired psychiatric disorder which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that fall within the diagnostic criteria for a 70 percent rating for the relevant time period on appeal.  The service-connected acquired psychiatric disorder was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected acquired psychiatric symptoms including impaired impulse control with periods of violence, chronic sleep impairment, startled response, irritability, anxiety, depression, hypervigilance, and, disturbances of motivation and mood, and as reflected by GAF scores of 46, 48, 61, and 65 to 70.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the service-connected acquired psychiatric disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not warranted.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate 
the schedular rating criteria.  The Veteran has three service-connected disabilities: the acquired psychiatric disorder, a left knee ligament disability, and a left knee limited range of motion disability. 


ORDER

For the rating period on appeal from April 21, 2009 to January 30, 2015, a higher rating of 70 percent for an acquired psychiatric disorder is granted; a rating in excess of 70 percent for any period is denied.    




REMAND

TDIU

The Veteran has three service-connected disabilities: the acquired psychiatric disorder, currently rated 70 percent disabling, a left knee ligament disability, currently rated as 10 percent disabling, and a left knee limited range of motion disability, currently rated as 10 percent disabling.  As the Veteran has a single disability rated 40 percent or more (acquired psychiatric disorder), and as the combined schedular disability rating is 80 percent, the requirements set forth in 38 C.F.R. § 3.16(a) (2015) for consideration of a TDIU have been met.   

The Veteran's assertions in various lay statements that the acquired psychiatric disorder has rendered him unemployable constitute an informal claim for TDIU.  See July 2016 statement.  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) . 

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the AOJ has not adjudicated TDIU in the first instance.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

2.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


